 In the Matter of BIRMINGHAM TANK COMPANY, DIVISION OF THE INGALLSIRONWORKS COMPANY, INC.andINTERNATIONAL ASSOCIATION OFBRIDGE, STRUCTURAL AND ORNAMENTAL IRON WORKERS, SHOPMEN'SLOCAL #539Case No.B-1938CERTIFICATION OF REPRESENTATIVESSeptember14, 1940On July 31, 1940, the National Labor Relations Board,herein calledthe Board,issued a Decision and Direction of Election in the above-entitled proceeding.'On August 17,1940, the Board issued an Amend-ment to Decision and Direction of Election.2Pursuant to the Decisionand Direction of Election and Amendment to Decision and Directionof Election,an election by secret ballot was conducted on August 21,1940, under the direction and supervision of the Regional Director forthe Tenth Region(Atlanta, Georgia).On August 27, 1940, the Re-gional Director,acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,issued and duly served upon the parties an Election Report on theballot.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.-As to the balloting and its results, the Regional Director reportedas follows :Total number eligible______________________________________77Total ballots cast___________________________________________50Total number of ballots cast for International Association ofBridge, Structural and Ornamental Iron Workers, Shopmen'sLocal #539, affiliated with the American Federation of Labor__44Total number of ballots cast against International Association ofBridge, Structural and Ornamental Iron Workers, Shopmen'sLocal #539, affiliated with the American Federation of Labor__5Total number of challenged ballots___________________________0Total number of void ballots__________________________________1Total number of blank ballots_________________________________-0By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations125 N. L. R. B. 1306.2 26 N. L. It. B 73927 N. L. It. B, No. 52.233 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended.IT IS HEREBY CERTIFIED,that International Association of Bridge,Structural and Ornamental Iron Workers, Shopmen's ,Local #539,affiliated with the American Federation of Labor, has been designatedand selected by a majority of the production and maintenance em-ployees of Birmingham Tank Company, Birmingham, Alabama, in-cluding clerical workers in the plant, but excluding all supervisoryemployees, employees engaged solely in clerical work, and watchmen,as their representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, International Associationof Bridge, Structural and Ornamental Iron Workers, Shopmen's Local#539, affiliated with the American Federation of Labor, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.